DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments filed 22 Dec 2020 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 7 line 10, filed 22 Dec 2020, with respect to the rejection(s) of claim(s) 69 and 70 under indefiniteness have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant's arguments filed Remarks page 7 line 19 have been fully considered but they are not persuasive. The applicant argues that the current amendments overcome the Hennig rejection, since there is no disclosure of a tool having a tool body and a mandrel which is movably mounted to the tool body and is axially moveable relative to the tool body (page 7 line 8). The examiner disagrees. The applicant admits that “Hennig discloses a tool 24 threadedly connected to the anchoring assembly 10” – Page 7 line 9. The examiner would offer that the anchoring assembly as a tool body is rotatably connected to the mandrel and therefore is actually movably mounted and as it is threaded moves axially.
Applicant’s arguments, see Remarks page 7 line 11, filed 22 Dec 2020, with respect to the Hennig reference have been fully considered and are persuasive. The applicant argues “Hennig also does not disclose or suggest a lock member moveable between a first condition in which the mandrel is rotatably movable relative to the tool body and where the mandrel is movably mounted to the tool body”.

 The applicant is arguing a limitation not explicitly recited in the claim. Hennig does actually disclose the claim limitation as recited. The claim only recites a lock member and in the broadest reasonable interpretation is a device to prevents unwanted movement. The pin (#27) does just that. It is suggested that the applicant further define additional limitations to describe functionality of such locking device to overcome prior art.
Applicant’s arguments, see Remarks page 7 line 23, filed 22 Dec 2020, with respect to Hennig have been fully considered and are persuasive.  The rejections of 29 Sep 2020 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of another interpretation of Hennig.
The applicant is arguing “Hennig also does not disclose or suggest a lock member configure to move between the first condition and the second condition in response to a mechanical axial force and rotational force on the swivel tool” (Remarks page 7 line 23).
The examiner agrees.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 73 recites the limitation "a first condition" in line 2.  It appears if this an example of double inclusion, as ‘a first condition’ was previously introduced in claim 72. Clarification or correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 56-60, 62, 64, 65, 68-72, 75 and 79 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hennig et al. (USP 5,697,449).
Regarding claim 56, Hennig discloses a swivel tool (#10) comprising a tool body (#30); 
a mandrel (Fig 2 #33) which is movably mounted to the tool body [#30] and which is axially moveable relative to the tool body (Fig 3 illustrates moving relationship of both elements following cam slot pattern); and 
a lock member (#27 – pin) moveable between a first condition (#53) in which the mandrel is rotatably movable relative to the tool body and a second condition (#51 or 52) in which the mandrel and the tool body are rotationally coupled (Col 8 line 8 – “sleeve #30 and control mandrel #33 fixed”); 
wherein the lock member is configured to move between the first condition and second condition in response to a mechanical axial force (“tension” – Col 8 line 24) and rotational force (“left-hand torque” – Col 8 line 23) on the swivel tool. 

Regarding claim 71, Hennig additionally discloses 
A downhole string (#16)
a liner (Col 8 line 15 – “repeatedly set or release the liner hanger’ 
a swivel tool (#10); 
wherein the swivel tool is connected (Fig 1) in the downhole string above the liner (Col 8 line 15 – would be required to be above the liner since the setting tool is removed from borehole after setting).
It is suggested that the applicant recites within the body of the claim, functionality of the swivel tool as supported in the instant specification, since ANY device that allows ANY rotational compliance would be broadly interpreted as a swivel tool. It is further suggested that the body of the claim recite the functionality of ‘setting a liner and/or a sand screen in a wellbore’, since the body of the claim only requires that such elements exist in the wellbore. The examiner is selecting the ‘or’ option, since provided.
Regarding claim 72, Hennig additionally discloses a method comprising: 
providing a downhole string (#16) connected to a downhole apparatus (liner or #17 drill collar or  #18 bit); 
providing a swivel tool (#10 – generally the apparatus) on the downhole string above (Fig 1) the downhole apparatus, 
running (Col 5 line 27) the downhole string, swivel tool and downhole apparatus into the wellbore while the lock member is in a first condition (#51) and the swivel is 
Page 4 of 12applying a mechanical axial force (Col 8 line 20 – the actuation tool is pulled in tension which shifts the sleeve #30 upwardly causing the slot position #51 to be moved to the pin #27) to the downhole string to engage the lock member [#27] and rotationally lock (Col 8 line 6-8 by moving to position #51) the swivel tool; and 
rotating (Col 7 line 65-Col 8 line 5) the downhole string and the downhole apparatus in the wellbore.  
It is suggested the applicant recite an order to progression of events, since Hennig discloses (Col 2 line 56) that the invention is repeatably moved from positions (51, 52 and 53).
Regarding claim 57, Hennig discloses wherein the tool body (#30) is connectable to a downhole apparatus (#18) or to a downhole string (#16).  
Regarding claim 58, Hennig discloses wherein the swivel tool {#10] is connectable to a drill string (#16) above a liner (Col 8 line 15 – repeatedly set or release the liner hanger”. It would be required to be above since the setting tool would be pulled from borehole after setting liner.  
Regarding claim 59, Hennig discloses wherein the lock member (#27) is configured to move between the first condition [#53] and second condition [#51 or 52] in response to tension and right- hand rotation of the mandrel or in response to tension and left-hand rotation of the mandrel (Col 2 line 56 – “With the clutch engaged, the assembly may be repeatedly set and unset using only rotary and axial movement of the actuation tool).  
claim 60, Hennig discloses wherein the swivel tool [#10] is configured (interpreted as ‘capable’) to be locked (interpreted as unwanted movement is restricted) by mechanical manipulation of the mandrel (Col 2 line 45 – “Positively controlled sequence of actuation tool movements with prevents weather and water induced surface movements from inadvertently setting or releasing the assembly”.  
Regarding claim 62, Hennig discloses wherein the tool body [#30] has a recess section (Fig 2 #28 – cam slot pattern) on its inner surface wherein the recess section is shaped and/or dimensioned to receive the lock member.  
Regarding claim 64, Hennig discloses wherein the lock member is configured (Fig 3) to move into the recess section in response (Col 6 line 49-62) to a mechanical axial force on the mandrel.  
Regarding claim 65, Hennig discloses wherein the mandrel [#33] comprises threads formed on a section of its outer surface, wherein the lock member has a threaded bore which is configured to be threadably mounted on the mandrel (Col 7 line 63 – “For assembly purposes, the pin #27 is removably secured to the mandrel #33 by bolts #50).  
Regarding claim 68, Hennig discloses comprising a dog assembly (#27), wherein the dog assembly is located as part of the locking member and wherein the locking dog assembly comprises a latch member (#50 bolt).  
Regarding claim 69, Hennig discloses wherein the mandrel [#33] comprises a latch recess (Fig 2 0 reduction of outer diameter) on its outer surface, wherein the latch member [#50] is configured to be fully received in the recess before the locking dog assembly [#27] latches (interpreting when #27 is finally installed within #28 – cam slot).  
claim 70, Hennig discloses wherein the latch recess [Fig 2 outer diameter reduction] and/or the latch member [#50] is configured to prevent axial movement of the mandrel relative to the tool body when the latch member is located in the latch recess. Both the recess and latch member prevent axial movement as best seen in Fig 2. 
Regarding claim 75, Hennig discloses comprising applying a mechanical axial force to the downhole string by providing tension (Col 6 line 52) on the downhole string.  
Regarding claim 79, Hennig discloses wherein the downhole apparatus is a liner (Col 8 line 15 – “release the liner hanger”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Hennig alone.
Regarding claim 63, Hennig discloses the swivel tool according to claim 62; however does not explicitly disclose wherein the recess section is a hex-shaped recess and the lock member is a corresponding hex shape configured to engage the hex recess section.  
.
Claim(s) 56, 57 and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Grimshaw et al. (USP 5,642,782) in view of Tulloch et al. (US 20070246217).
Regarding claim 56, Grimshaw discloses 
a tool body (Fig 7 #250);
a mandrel (Fig 7 #210) which is axially moveable (Fig 7 upper vs lower image) relative to the tool body; and
a lock member (Fig 7 #219) moveable between a first condition (Fig 7 lower) in which the mandrel is rotatably movable relative to the tool body and a second condition (Fig 7 upper) in which the mandrel and the tool body are rotationally coupled;
wherein the lock member is configured (¶0025 - ‘'tension is applied to the string and into the clutch to cause shearing of screws #227 and the separation of splines 215 and 219”) to move between the first condition and second condition in response to a mechanical axial force and rotational force on the swivel tool.
Grimshaw does not disclose a rotational force on the swivel tool to move between the first and second condition of the locking member.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Tulloch, to prevent accidental configuration change by including a rotational force to switch between the first and second configuration of the locking member.
Regarding claim 57, Grimshaw of the combination discloses w herein the tool body is connectable to a downhole apparatus (¶0022 - “Bottom sub 250 is also externally threaded at its downhole end 202 for direct connection to the tubing anchor”) and/or to a downhole string (¶0020 - “a downhole clutch 200 to provide a rotatable coupling between the lower end of the string and the tubing anchor”).
Regarding claim 60, Grimshaw of the combination discloses wherein the swivel tool is configured to be locked (¶0025 - "tension is applied to the string and into the clutch to cause shearing of screws #227 and the separation of splines 215 and 219”) by mechanical manipulation of the mandrel or a downhole string connected to the mandrel.

Regarding claim 61, Grimshaw of the combination discloses comprising a bearing member (Fig 7 #270) wherein the bearing member is located between (Fig 7) an inner surface of the tool body and an outer surface of the mandrel, and wherein the bearing member is configured to allow (Claim 4-“bearing means disposed between said cap means and said seal means to facilitate rotation of said shearable members”) the rotation of the mandrel relative to the tool body.
Regarding claim 62, Grimshaw discloses wherein the tool body has a recess section on its inner surface wherein the recess section is shaped and/or dimensioned to receive the lock member [219]. 
Allowable Subject Matter
Claim(s) 66, 67, 73, 74 and 76-78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art comprises Hennig et al. (USP 5,597,449), Grimshaw et al. (USP 5,642,782) and Tulloch et al. (USP 20070246217). The prior art does not disclose, teach or suggest wherein the threads on the mandrel are configured to engage the threaded bore of the lock member when a mechanical axial force and rotational force is applied to the mandrel, as recited in claim 66. The prior art does not disclose, teach or . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        25 Mar 2021